Title: To James Madison from Jonathan Dayton, 26 October 1808
From: Dayton, Jonathan
To: Madison, James



26 Oct 1808

The enclosed pamphlet is sent you by a Federalist, who sincerely desires your election to the Chief Magistracy.  He has no views to office, for there is none which he would accept.  He has nothing to ask for his friends.  They, with but few exceptions, differ from him in his choice.  His motives in writing to you are purely disinterested, unless indeed his interest in the prosperity of his country, which leads him, under existing circumstances to prefer you, should stamp them with a different character.  With two of the five Candidates proposed, he has had a more intimate, tho’ not longer acquaintance.  He knows, & is known by, them all, & he is free to declare, that there is no one of the number, whose talents, probity & genuine patriotism, he holds in higher estimation, than yours.  His opinion of you has been formed, not lightly, not superficially, nor from the report of others, but from a personal & close observation of many years.  He has frequently, found you differing from him in our political affairs, but he always believed you honest.  He has seen you sometimes more than commonly zealous in favor of your party & their cause, but he never knew you as the persecutor of your opponents.  He is free to acknowledge, that there is one, & one only of the five whom, if influenced solely by his own prepossessions, he should have preferred to you.  This preference arises chiefly from the conviction, that this one would bring into the offices of trust, a description of men, possessing more of his esteem, than those which will probably be selected by yourself.  But there are considerations of an imperious nature, which influence the writer’s judgment against his inclination, & force him to believe, that, in the present state of parties, you will bring with you into office, a greater portion of the public confidence, & be enabled for this single reason, if for no other, to render greater services, in this crisis, to your country.
This pamphlet is sent you, rather as matter of curiosity, than deserving your serious notice.  It is however a fact, that it was written & printed in the city of NewYork, & sent out from thence, to the number of many hundreds to be distributed this week amongst us.  Neither the writer or printer is made known, but well understood that the costs are not defrayed by the Federalists alone.  If this had been the only effort made in this quarter, if there were not other & far more insidious machinations plotting against your success, your friends need feel but little concern about the event, & neither this pamphlet, nor letter would have been addressed to you.  Be assured sir, from one, who can have no interest in deceiving you, that your most persevering & most dangerous enemies are in your own State & in NewYork, & among those who profess to be of the same political party.  They carry on their negotiations with great zeal & secresy.  Mr. M. would accept the V. P. rather than nothing, & the friends of Mr. C. are willing to help him to that office, if he will contribute by the vote of the Electors of his own State to confer the Presidency on Mr. C.  This first proposition was not accepted, but a compromise of an extraordinary nature has since been proposed, & will most probably be adopted.  Mr. C. to be President, Mr. M. to be V. Prest., with an understanding & engagement that the former is to resign or retire from office, at least one year before the expiration of his term, leaving Mr. M. to discharge the duties, & adding thereto that for the next term of four years, Mr. M. shall be held up as Prest. & Dewitt Clinton as Vice Prest.
Overtures also were made to certain Feds to give to one of their Candidates, the V. Pr. if their Electors would unite for Mr. M. as Prest., with those of Virginia & others, who they say will favor this latter.  It has been decidedly declined, unless they would give to the Fede. candidate, the first office, & in consequence of this, the superior offer, as they termed it, of the Clintonians was communicated under solemn injunctions to three of the Feds, as an inducement to their acceding.  It had no effect, and the treaty between Mr. M. & Mr. C. will probably be ratified.  The friends of Mr. M. appear from their language to be very confident of carrying their Electors against yours, and it is more necessary therefore that there should be the greatest vigilance & exertion throughout all the counties of Virginia in your behalf.  The Electors, favoring Monroe, could do more, far more towards defeating you than if they were all of Federal character, & no time therefore is to be lost, nor exertions spared.
The writer entreats you to confine the substance & terms of these several contemplated treaties for office, to your own breast, for reasons relating to him, which cannot but be obvious.  They are known to so few, that the disclosure might be traced, but you may regard them as indisputably true, & take your measures accordingly.
